Citation Nr: 1741767	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-43 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder secondary to service-connected thoracolumbar degenerative disc disease and service-connected bilateral lower extremity sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971 and February 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2014, September 2016 and March 2017, the Board remanded the issue for further development.  For the reasons discussed below, the Board finds that the directives set forth in the March 2017 remand were not substantially complied with, necessitating an additional remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2017 Board remand a supplemental medical opinion was requested on whether the Veteran's left knee disorder, diagnosed in a February 2010 VA examination as patellofemoral syndrome, was caused or aggravated by his service-connected thoracolumbar degenerative joint disease (DDD) or his service-connected lower extremity sciatica.  The examiner was to provide a rationale for all opinions expressed.

The examiner reportedly "specifically considered the Veteran's statements" and opined the "Veteran's left knee condition is less likely than not due to or aggravated by service connected thoracolumbar degenerative disc disease, sciatica, or abnormal gait."

A review of the report provided by the examiner reveals remand is warranted. 


Rationale - Lack of gait-spine explanation

In support of his opinion, the examiner concedes that many lay persons and doctors believe that pain or disability in one leg can stress the other one and produce symptoms in it.  However, the examiner notes that the mechanics of limping are poorly documented in the orthopaedic literature and that there is no clear scientific basis for such reasoning.  The examiner also stated "evidence available indicates that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity except when damage to the leg results in a major displacement of the centre of gravity of the body while walking, significant shortening of the injured limb and the abnormal gait pattern has been present for an extended period of time."

Although the rationale provided relates to abnormal gait, which the Veteran contends he has, the rationale discusses gait altered due to disability in an opposite leg, here the Veteran's right leg.  However, the Veteran contends his altered gait is due to his thoracolumbar DDD and associated neurological disabilities.   See February 2010 VA Examination Report.  The examiner did not explain whether, or how, the rationale for an abnormal gait caused by an opposite leg is similar to a gait altered by a spinal injury.  Additionally, even if the rationale could be applied to a spinal injury, the examiner did not address why the Veteran's situation is not one of the rare times such an injury would cause left knee disorder in this Veteran's case. 

Although there is no reasons-or-bases requirement imposed on examiners, examiners must support their conclusions with an analysis.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Relevant points that can be discussed in an examination report include, but are not limited to, why the examiner finds cited studies persuasive or unpersuasive, whether the veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Stefl, 21 Vet. App. at 124.  In this case, there are no opinions from other experts of record. 



Rationale - Sciatica not addressed

As discussed above, the examiner's opinion rationale focuses on limping, compensating, and gait.  However, as noted in the Veteran's July 2010 notice of disagreement and October 2010 substantive appeal, the Veteran also attributes his left knee disorder to his service-connected lower extremity sciatica.  Specifically, in October 2010, the Veteran contended muscle weakness in his left leg, and his sciatic nerve, give him much pain and loss of use at times, along with loss of balance.  The examiner did not address this contention specifically, or otherwise address sciatica generally.

In prior Board remands, the examiner was asked to consider the Veteran's statements in specific documents, including the October 2010 substantive appeal.  The same examiner gave opinions in March 2014, October 2016 and April 2017.  However, the examiner has repeatedly provided opinions that are not complete and not fully compliant with the Board's remand orders.  Therefore, the Board finds that remand for another medical opinion, from a different examiner, is necessary in this case in order to get a complete opinion which complies with the Board's remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from April 2017 forward.

2.  Obtain a VA opinion on the nature and likely etiology of any current the left knee disorder claim.  A new medical professional should provide the opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.

After review of the claims file, the examiner should list all of the Veteran's current left knee disabilities and provide an opinion on the following:

a) Based on review of the entire evidence of record, is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that the Veteran's lay reports of knee pain and loss of strength, the previously diagnosed patellofemoral syndrome, or any other currently diagnosed left knee disorder was caused by the Veteran's service-connected DDD of the thoracolumbar spine, to include as a result of an altered gait?

b) Is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that any currently diagnosed left knee disorder was aggravated by the Veteran's service-connected DDD of the thoracolumbar spine, to include as a result of an altered gait?

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

c) Is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that any currently diagnosed left knee disorder was caused by the Veteran's service-connected lower extremity sciatica, to include as a result of an altered gait?

d) Is it at least as likely as not (50 percent or greater probability) OR less likely than not (less than a 50 percent probability) that any currently diagnosed left knee disorder was aggravated by the Veteran's service-connected lower extremity sciatica, to include as a result of an altered gait?

e) Are the Veteran's reports of pain and knee dysfunction manifestations of the already service-connected left leg sciatica?  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



